Nichols, Chief Justice.
This appeal is from an order entered on July 13,1976, denying appellant’s "Plea to Jurisdiction,” in which he sought to dismiss appellee’s complaint on the ground of lack of jurisdiction. This order was not the final judgment in the case, nor has a final judgment been reached. Since no certificate of immediate review was obtained from the trial court and no application for interlocutory appeal was made to this court as required by Code § 6-701 (a) 2, the appeal must accordingly be dismissed. See Williams v. Del-Cook Lumber Co., 233 Ga. 62 (209 SE2d 633) (1974); McKibben v. Thomas, 138 Ga. App. 544 (227 SE2d 87) *295(1976).
Submitted January 14, 1977 —
Decided January 28, 1977.
Midi, Sweet & Harper, John F. Sweet, for appellant.
Westmoreland, Hall, McGee & Warner, William Terry Pickren, for appellee.

Appeal dismissed.


All the Justices concur.